     Case 2:21-cv-00135-JAD-DJA Document 31 Filed 06/11/21 Page 1 of 2




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5                                                    ***
 6    DAWN HANSEN, et al.,                                   Case No. 2:21-cv-00135-JAD-DJA
 7                            Plaintiffs,
                                                                               ORDER
 8          v.
 9    KATHLEEN E. DELANEY, et al.,
10                            Defendants.
11

12          This matter is before the Court on Plaintiffs’ motion to file electronically (ECF No. 23) and

13   motion to receive a copy of the “vexatious litigant motion” (ECF No. 25). Under Local Rule IC 2-

14   1(b), a pro se litigant may request the court’s authorization to register as a filer in a specific case.

15   Plaintiffs assert that they have access to a computer, frequent access to their email account, a word

16   processing program, the ability to convert word processing documents into PDFs, and a way to

17   scan documents to create attachments. (ECF No. 23). Because the Court finds that Plaintiffs are

18   capable of filing electronically, it grants their motion to file electronically (ECF No. 23). Because

19   the Court finds that Plaintiffs will be able to access the docket—and thus filed motions—

20   electronically upon receiving a CM/ECF account, it denies their motion for a copy of the vexatious

21   litigant motion as moot.

22          IT IS THEREFORE ORDERED that the Plaintiffs’ motion to file electronically (ECF

23   No. 23) is GRANTED.

24          IT IS FURTHER ORDERED that the Plaintiffs’ motion to receive a copy of the

25   “vexatious litigant motion” (ECF No. 25) is DENIED as moot.

26          IT IS FURTHER ORDERED that Plaintiffs must comply with the following procedures

27   to activate their CM/ECF account:

28
     Case 2:21-cv-00135-JAD-DJA Document 31 Filed 06/11/21 Page 2 of 2




 1           1. By June 25, 2021, Plaintiffs must fill out and submit by mail the Consent for

 2              Electronic Service of Documents form available at:

 3              https://www.nvd.uscourts.gov/wp-content/uploads/2020/04/Consent-by-Pro-Se-

 4              Non-Prisoner-to-receive-NEFs-4-15-20.pdf

 5           2. By June 25, 2021, Plaintiffs must fill out and submit by email the Request for

 6              CM/ECF Login and Password by Pro Se Litigant available at:

 7              https://www.nvd.uscourts.gov/wp-content/uploads/2018/09/Pro-Se-Registration-

 8              Form-fillable.pdf

 9           3. Plaintiffs must read and comply with Local Rule IC 2-2, IC 3-1, ad IC 4-1.

10           4. Plaintiffs must fill read and comply with the guidelines available at

11              https://www.nvd.uscourts.gov/e-filing-permission/

12

13        DATED: June 11, 2021

14
                                                      DANIEL J. ALBREGTS
15                                                    UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28


                                             Page 2 of 2
